Citation Nr: 0916142	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left wrist scar.  

2.  Entitlement to an initial compensable disability rating 
for residuals of left wrist tendon laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The veteran served on active military service from June 1968 
to March 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which denied service connection for a left wrist 
scar.   The April 2004 rating decision also reopened the 
Veteran's service connection claim for residuals of left 
wrist tendon laceration, granted service connection, and 
assigned an initial noncompensable rating, effective November 
14, 2003.  Thereafter, the Veteran perfected an appeal as to 
the initial evaluation assigned for his service-connected 
left wrist disability as well as the denial of service 
connection for his claimed left wrist scar.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Evidence of record demonstrates that a left wrist scar 
was manifested during active service, was manifested within 
the first post-service year, or was developed as a result of 
an established event, injury, or disease during active 
service.

3.  Although notified, the Veteran failed to report for three 
scheduled examinations (February 2004, January 2005 and March 
2005) to evaluate the service-connected  residuals of left 
wrist tendon lacerations. 


CONCLUSIONS OF LAW

1.  A left wrist scar was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  The criteria for a compensable rating for residuals of 
left wrist tendon laceration have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.655, 
4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5299-5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims in November 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2003 and August 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in April 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Board has considered the VCAA provisions with regard to 
the matter of entitlement to service connection for a left 
wrist scar on appeal but finds that, given the favorable 
action taken below, no further analysis of the notice and 
development of this claim is necessary at the present time.

The claim for an initial compensable evaluation for residuals 
of left wrist laceration is a downstream issue from the grant 
of service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records have been obtained and 
associated with his claims file.  

The Veteran failed to report for VA joints and scars 
examinations scheduled for February 2004 and January 2005.  
He requested that the January 2005 physical examination be 
rescheduled.  Although notified of an examination scheduled 
for March 16, 2005, he failed to report for that examination 
as well.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (2008).  In this case, the Veteran 
was informed in a January 2005 letter that was mailed to his 
last known address that he was to be scheduled for a VA 
joints and a VA scar examination.  Evidence of record 
indicates that he failed to report to February 2004, January 
2005 and March 2005 VA examinations and has not shown good 
cause for his failure to report for at least two of those 
examinations.  Consequently, the Board will proceed to 
evaluate his claims based on the evidence of record.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for Left Wrist Scar

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from a left 
wrist scar as a result of his active military service, 
including an in-service injury.  

A November 1969 clinical record revealed the Veteran received 
a laceration of common extensor tendons, left long and ring 
finger, with no artery or nerve involvement after getting his 
hand was caught in a fan.  The record further notes the 
Veteran underwent a repair of tendon lacerations by local 
anesthesia.  In a February 1970 clinical record, the Veteran 
complained of a prior trauma to fingers and pain after 
exercise.  No scar was noted on the left hand or wrist.  The 
Veteran's March 1970 separation examination was silent for 
any left wrist injury or scar. 

The record contains multiple lay statements by the Veteran of 
the existence of two left wrist scars obtained in service.  
The statement dated in November 2003 from the Veteran, was to 
the effect that when he was stationed in Vietnam, he collided 
with a fan in the hallway of the tent, cutting his left ring 
finger, middle finger, and left wrist.  This injury resulted 
in two scars on his left wrist.  This statement discusses the 
presence of the Veteran's scars and their relation to 
service.  

There is no dispute that the Veteran sustained lacerations of 
the common extensor tendons of the left long and ring fingers 
in November 1969; however, no where in the record was there 
mention of a resulting scar.  The Veteran has been provided 
three opportunities to have his left hand examined by VA to 
verify the existence of the scar and to determine any 
residual disability.  He has not complied with any 
examination request in this regard.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991). 

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. See 38 C.F.R. 
§ 3.655(b) (2007).  In this case, the Veteran was informed of 
his three scheduled VA examinations in letters that mailed to 
his last known address.  However, he failed to report for any 
VA physical examination and has not shown good cause for his 
failure to report. Consequently, the Board will proceed to 
evaluate his claims based on the evidence of record.

Aside from the Veteran's statements, there is no evidence of 
record that supports a finding that the Veteran has any 
residual left hand/wrist scar related to his active military 
service.  Consequently, the Board finds no basis upon which 
to award service connection for a left wrist scar.
 
Increased Evaluation for Left Wrist Tendon Laceration

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008 ).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In an April 2004 rating decision, the RO awarded the Veteran 
service connection and assigned a noncompensable (zero 
percent) rating for residuals of a left wrist tendon 
laceration, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5215, effective November 14, 2003.

The veteran contends he is entitled to increased ratings.  
However, VA regulations provide that when a claimant fails to 
report for a scheduled medical examination, without good 
cause, an original claim for service connection shall be 
rated based upon the evidence of record.  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2007).

When a veteran fails to report for an examination for a claim 
for increased rating, under 38 C.F.R. § 3.655, the Board is 
compelled to deny the claim.  [W]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the veteran's claim for an 
increased rating is without legal merit.


ORDER

Entitlement to service connection for left wrist scar is 
denied.

Entitlement to a compensable disability rating for left wrist 
tendon laceration is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


